 Case 3:21-cv-00015-MAB Document 11 Filed 01/28/21 Page 1 of 3 Page ID #69




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 Marybeth Jamerson,

        Plaintiff,                                     Case No. 3:21-cv-15-MAB

                v.
                                                       Hon. Mark A. Beatty,
 Equifax Information Services, LLC,                    Magistrate Judge
 Trans Union, LLC,
 Experian Information Solutions, Inc.,
 Ally Financial, Inc.

        Defendants.


    DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S UNOPPOSED
    MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

       Defendant Experian Information Solutions, Inc. (“Experian”), by and through its

undersigned attorney, respectfully moves this Court for an order extending Experian’s time to

answer or otherwise plead up to and including March 3, 2021. In support of this Motion,

Experian states as follows:

       1.      Plaintiff Marybeth Jamerson (“Plaintiff”) filed her Complaint against Experian on

or about January 7, 2021.

       2.      Experian was served on January 20, 2021, making Experian’s answer due

February 10, 2021.

       3.      Experian now seeks an order from this Court extending Experian’s time to answer

or otherwise plead up to and including March 3, 2021, so that Experian may investigate the

allegations of the Complaint and prepare an appropriate response.

       4.      This is the first request for additional time sought by Experian in this action.

       5.      This extension is sought in good faith and not for the purposes of delay. Neither

party will be prejudiced by this extension.
 Case 3:21-cv-00015-MAB Document 11 Filed 01/28/21 Page 2 of 3 Page ID #70




       6.      On January 27, 2021, Experian’s counsel emailed Plaintiff’s counsel regarding the

relief requested herein. On January 28, 2021 Plaintiff’s counsel confirmed that Plaintiff does not

oppose this motion for extension of time to answer or otherwise plead.

       WHEREFORE, for the foregoing reasons, Defendant Experian Information Solutions,

Inc. respectfully requests that this Court extend its time to answer or otherwise plead until March

3, 2021.



 Dated: January 28, 2021                             By: /s/ Mackenzie R. Salvi
                                                         Mackenzie R. Salvi
                                                         msalvi@jonesday.com
                                                         JONES DAY
                                                         77 West Wacker Drive, Suite 3500
                                                         Chicago, IL 60601.1692
                                                         Telephone: +1.312.782.3939
                                                         Facsimile: +1.312.782.8585

                                                         Counsel for Defendant
                                                         Experian Information Solutions, Inc.




                                                 2
Case 3:21-cv-00015-MAB Document 11 Filed 01/28/21 Page 3 of 3 Page ID #71




                            CERTIFICATE OF SERVICE

     I hereby certify that on January 28, 2021 a copy of the foregoing was filed using the
CM/ECF system, which will effectuate service on all counsel of record.


                                            /s/ Mackenzie R. Salvi

                                           Counsel for Defendant
                                           Experian Information Solutions, Inc.




                                           3
